Title: To Thomas Jefferson from Benjamin Rush, 26 January 1792
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir
            January 26. 1792.
          
          I enclose you a few copies of the tract on the manufactory of Maple Sugar. It owes its existence to your request. It therefore has a right to claim your Support under all the congenial infirmities it derived from the hand of Dr. Sir yours very Affectionately,
          
            Benjn. Rush
          
        